Citation Nr: 1235454	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1989 and July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.   

In February 2010 and October 2011, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for posttraumatic stress disorder (PTSD), depression, insomnia, alopecia, menorrhagia, anemia and entitlement to service connection for hypokalemia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2011 statement.  The Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU).  She asserts she can no longer work due to her service-connected disabilities.  

The Veteran's Virtual VA folder was reviewed and contains a rating decision dated July 2, 2012, in which the Veteran was granted entitlement to individual unemployability, effective December 17, 2007.  There is no paper copy of this rating decision in the claims file.  Additionally, Virtual VA and the claims file contain a Supplemental Statement of the Case (SSOC), dated July 6, 2012, in which the Veteran is denied entitlement to individual unemployability.  There is no indication that the Veteran received the July 2012 rating decision, as she submitted additional evidence at the end of July 2012 in response to the denial contained in the SSOC.

The Board is remanding this claim to determine whether the Veteran has been granted TDIU.  If the Veteran's appeal has not been granted, the claim should be returned to the Board.  A copy of the July 2012 rating decision located in Virtual VA granting the Veteran's claim has been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Please determine whether the July 2012 rating decision (granting TDIU) or the July 2012 SSOC (denying TDIU) is the correct disposition for the Veteran's appeal of entitlement to TDIU.

2.  If it is determined that the July 2012 rating decision granting TDIU is correct, please provide the Veteran with a copy of the notice and rating decision.

3.  If it is determined that the July 2012 SSOC continuing denial of TDIU is correct, please return the claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



